Citation Nr: 0706637	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-33 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for Lyme disease for 
purposes of accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.

4.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.
 

REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
February 1946.  He died in July 2003.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to service connection for 
the cause of the veteran's death, accrued benefits, 
nonservice-connected death pension benefits, and DIC 
benefits.

Although the veteran filed a notice of disagreement with the 
April 2004 rating decision denying entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, the RO 
did not issue the veteran a statement of the case, addressing 
this issue.  Thus, to accomplish such, the issue of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is addressed in the REMAND part of this 
decision, and the Board REMANDS this issue to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran died in July 2003, at the age of 81.  
According to the death certificate, the cause of his death 
was multisystem failure due to diabetes, which was due to 
sepsis.

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

4.  The veteran's cause of death is not related to his 
service.

5.  The competent and most probative medical evidence 
available at the time of the veteran's death does not show 
that during his lifetime the veteran incurred Lyme disease in 
service.

6.  The appellant's countable annual income for VA pension 
purposes is in excess of the established income limit for 
receipt of payment for nonservice-connected disability 
pension benefits.


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).

2.  The criteria for entitlement to service connection for 
Lyme disease for purposes of accrued benefits were not met. 
38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.1000 (2006).

3.  The criteria for entitlement to death pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1541, 5103A, 
5107(b), 5108 (West 2005); 38 C.F.R. §§ 3.3(b)(4), 3.23, 
3.271, 3.272 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of January 2004 and March 2005 VA 
letters.  Specifically, in the January 2004 letter, the RO 
notified the appellant of the information and evidence 
necessary to substantiate a service connection claim for 
cause of death and nonservice-connected death pension, prior 
to the April 2004 rating decision, denying the claims.  The 
March 2005 letter notified the appellant of the information 
necessary to substantiate an accrued benefits claim.  The RO 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a Federal department or agency and 
that it was her responsibility to respond in a timely manner 
to VA's requests for specific information, and to provide a 
properly executed release so that VA could request the 
records for her.  The January 2004 letter notified the 
appellant to submit additional evidence, which, in effect, 
would include any evidence in her possession.  The March 2005 
letter specifically notified the appellant to submit any 
evidence in her possession.  

While the notice provided to the appellant in March 2005 was 
not given prior to the first AOJ adjudication of the claim in 
April 2004, as required by 38 U.S.C.A. § 5103(a), the 
subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  The January 2004 
and March 2005 letters did not provide the appellant with 
notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  
However, since no new disability rating or effective date for 
award of benefits will be assigned, as discussed below, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Apparently, some of the 
veteran's service medical records were destroyed by fire.  
The National Personnel Records Center confirmed in August 
1996 that it had furnished all available medical records.  
The Surgeon General's Office also searched for additional 
records for the veteran, which were obtained in March 1996.   
The appellant has not referred to any additional, unobtained, 
available, relevant evidence.  The Board further notes that 
regarding the appellant's claim for accrued benefits, the 
Board is prohibited from considering medical evidence 
received after the date of the veteran's death, other than VA 
records that were constructively of record at the time of 
death.  See 38 C.F.R. § 3.1000(a); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA has 
satisfied all duties to notify and assist the appellant.

Cause of Death

The appellant argues that service connection for the cause of 
the veteran's death is warranted.    

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, to include active tuberculosis, was manifest to a 
compensable degree within one year of service discharge.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In the absence of such evidence, the regulations 
require a showing that a service-connected disability caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran died in July 2003, at the age of 81.  According 
to the death certificate, the cause of his death was 
multisystem failure, due to diabetes, which was due to 
sepsis.

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

The service medical records do not show any findings of 
sepsis or diabetes.  A January 1945 blood test showed the 
veteran's white blood cell count was 8,000.  The report of 
physical examination at discharge was normal, including a 
negative blood serology test.  

A December 1999 VA medical record notes deep cellulitis of 
the leg with systemic sepsis most likely in 1944.  While the 
veteran had intermittent complaints of painful legs and knees 
from 1943 to 1945, these complaints were not shown to be 
caused by diabetes or sepsis.  Thus, the December 1999 report 
is not corroborated by any evidence in the record.

The first medical record documenting diabetes is dated in 
April 2000.  The record notes a past medical history of 
diabetes.  Medical records dated from 1993 to 1998 note 
varicosities in the legs and brownish hemosiderin 
discoloration in the ankles; but actual diagnosis of sepsis 
or diabetes is not noted again until they appear on the 
veteran's death certificate in July 2003.   

Based on review of the records, the preponderance of the 
evidence is against the service connection claim for the 
cause of the veteran's death.  Specifically, the service 
medical records do not show any treatment for diabetes or 
sepsis, nor is there any competent evidence to show that 
diabetes was manifest to a compensable degree within one year 
of separation from service.  While the veteran, his spouse, 
and one of his fellow servicemen reported that the veteran's 
legs had dark splotches on them since service, these symptoms 
were not medically found to be evidence of sepsis or 
diabetes.  In fact, there is no medical evidence of 
continuity of symptomatology of sepsis or diabetes in service 
or for approximately 60 years post service before any of 
these disabilities were shown.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).    

Although the appellant has argued that the veteran's cause of 
death was related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the appellant's lay assertions, they do not 
outweigh the medical evidence of record, which does not show 
any relationship between the veteran's cause of death and 
service.

In sum, the service connection claim for the cause of the 
veteran's death is denied.  In making this decision, the 
Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Accrued benefits

The appellant, who is the veteran's surviving spouse, filed a 
claim for accrued benefits in September 2003, which was 
within one year after the veteran's July 2003 death.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2006).

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death. 38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  
Generally, only evidence contained in the claims file at the 
time of the veteran's death will be considered when reviewing 
a claim for accrued benefits.  This includes service 
department and VA medical records, which are considered to be 
constructively in the claims file at the date of death, even 
though they may not physically be in the file until after 
that date. Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  
See also VAOPGCPREC 6-93 and 12-94 and Conary v. Derwinski, 3 
Vet. App. 109 (1992).

Prior to his death, the veteran filed a service connection 
claim for residuals of Lyme disease in May 1992.  The RO 
denied this claim in May 1993.  The veteran appealed this 
action to the Board, which remanded the claim in January 
1996, and denied the claim in June 2000.  The veteran 
appealed the denial to the Court, which vacated the Board's 
decision in August 2001.  After the case was returned to the 
Board, the Board denied the claim in June 2002.  The veteran 
again appealed the case to the Court, which vacated the 
Board's decision in a Joint Motion for Remand in February 
2003.  In July 2003, the Board remanded this case to the RO 
for additional development.  During the course of the remand, 
the veteran died.  Therefore, this claim was still pending at 
the time of the veteran's death in July 2003 and will be 
decided for purposes of accrued benefits.  See 38 C.F.R. 
§ 3.160 (c) and (d).

The veteran claimed that he incurred Lyme disease in service 
from tick bites.  He testified that he was bitten by ticks 
during a three-mile hike in service and that his legs turned 
bluish and several days later he became very sick and was 
treated in the hospital for almost three months.  His wife 
also testified that his leg was discolored ever since she met 
him.   

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record reflects both evidence for and against 
a current diagnosis of Lyme disease.  

The favorable evidence includes a February 1993 letter from a 
private physician, which notes that the veteran had some 
lymphedema in the right lower extremity, increased 
varicosities on the anterior distal leg compared to the left 
side, and some venous stasis changes.  An April 1993 VA 
examination report notes that the veteran's symptoms of 
moderate limitation of ability to stand and walk or in other 
ways use the right leg secondary to acute inflammation in 
service were suspicious for Lyme disease.  It was noted that 
the diagnosis was to be confirmed by the veteran's private 
clinic.

A July 1999 letter from a private physician shows that 
symptoms of fatigue, extreme joint pain (inflamed joints), 
disruption of concentration and memory, and an occasional 
rash, were evidence of Lyme disease.  The physician also 
found that the veteran's continual weakness of the legs, 
resulting in his falling, was as likely as not a result of 
Lyme disease.  The physician stated that according to the 
medical field, there were no definite diagnostic tests, which 
reveal Lyme disease and that there could be false readings.  
He indicated that the veteran had all the symptoms of Lyme 
disease in that it could disrupt concentration, memory, and 
sleep, plus his chronic fatigue, inflamed joints, and 
weakness in his lower extremities, originally caused by tick 
infestation.  The same physician wrote a follow-up letter in 
September 1999, noting that based upon review of the medical 
records, it was his medical opinion that the veteran had Lyme 
disease.

The unfavorable evidence includes an August 1996 VA 
examination report, which shows a diagnosis of swelling of 
the right lower extremity, probably due to deep venous 
disease in the right calf; varicose veins in the right lower 
leg, which were mild to moderate; loss of motor, sensory 
function in either lower extremities was questionable at that 
point; and there was no evidence of a neurologic disease of 
the lower extremities at that time.  The plan was for an 
infectious disease consult and possibly ultrasonography of 
both lower extremities to rule out deep venous disease in the 
right calf.  An October 1996 VA examination report notes that 
laboratory data showed that the Lyme antibody test 
(Immunoglobulin G) was noted to be negative on August 13, 
1996.  The examiner noted that there was no objective 
evidence of encephalitis or neuropathy that would be 
secondary to Lyme disease.  The examiner thus found that 
there was no objective or laboratory evidence of Lyme 
disease.  The examiner further determined that there was no 
indication of a need for an infectious disease expert at that 
time.  The examiner noted that the possibility of venous 
disease in the veteran's lower extremities should be 
considered and that a subsequent duplex ultrasonography 
should be considered.  The physician again noted that there 
was no objective evidence for Lyme disease.

A November 1997 VA examination report notes that the 
physician indicated that he was requesting the usual lytes 
and Western block serologic tests for Lyme disease.  An 
October 1998 VA examination report notes that review of both 
his clinic chart and claims file revealed no evidence of Lyme 
serology done.  The impression was no objective evidence of 
encephalitis or neuropathy that would be secondary to Lyme 
disease.  It was noted that the veteran was getting a Lyme 
serology that day, to be repeated in six weeks, to further 
evaluate for Lyme disease.  A December 1999 VA medical record 
shows that the October 1998 Lyme disease antibody test was 
negative.  The December 1999 report also showed no evidence 
of Lyme disease.  Objective findings were noted to be 
lacking.

Based on the evidence available at the time of the veteran's 
death, the veteran would not have prevailed on his service 
connection claim for Lyme disease.  Specifically, three 
laboratory readings dated in August 1996, October 1998, and 
December 1999 showed no objective evidence of Lyme disease.  
The July 1999 private physician, who found that the veteran 
had Lyme disease, based his medical opinion on the veteran's 
symptoms, but did not point to any actual laboratory results.  
The physician also did not account for the multiple clinical 
findings, which were negative for Lyme disease, except to 
comment that there could be false readings and that there 
were no definite ways to diagnose Lyme disease.  In this 
case, the Board finds that the unfavorable evidence outweighs 
the favorable evidence of a current Lyme disease diagnosis.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Additionally, the Board notes that there is no medical 
evidence of in-service incurrence of Lyme disease.  There are 
no findings of treatment for tick bites or Lyme disease in 
service.  At discharge, a blood serology result was negative.  
The veteran had intermittent complaints of painful legs and 
knees from 1943 to 1945.  The veteran, his spouse, and one of 
his fellow servicemen also reported that the veteran's legs 
had dark splotches on them since service.  However, none of 
these symptoms are shown to be medical manifestations of Lyme 
disease.  While the veteran was noted to have a history of 
Lyme disease in service by a July 1999 private physician, as 
noted, there is no medical evidence to support this.  
Therefore, this medical finding appears to be based solely on 
the veteran's reported history and is not probative evidence 
in favor of the claim.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

Although the veteran argued that he had Lyme disease as a 
result of tick bites in service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
current Lyme disease related to service.  

In sum, the service connection claim for Lyme disease, for 
purposes of accrued benefits, is denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Death pension benefits

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002).  An appellant 
is entitled to these benefits if the veteran served for 90 
days or more, part of which was during a period of war; or, 
if the veteran served during a period of war and was 
discharged from service due to a service-connected disability 
or had a disability determined to be service-connected, which 
would have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. § 3.271(a).  Exclusions from income include 
the expenses of the veteran's last illness and burial and for 
the veteran's just debts, debts not incurred to secure real 
or personal property, if paid by the appellant.  38 C.F.R. § 
3.272(h).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. § 
3.21. 

In September 2003, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Application).  The Application reported that the appellant 
had applied for but had not started receiving Social Security 
Administration (SSA) payments.  She did not report any 
dependents or recurring medical expenses.  

In April 2004, the appellant submitted an updated form, 
noting that she had $48 of educational expenses, a gross 
monthly income of $1,019 in monthly SSA payments, and a net 
worth of $2,500 in interest-bearing bank accounts.  The RO 
also considered expenses for annual Medicare premium, which 
totaled $704.    

Upon review, the appellant's countable annual income exceeds 
the $6,497 limit set by law for a surviving spouse without 
any children in 2003.  Specifically, 12 months of Social 
Security income at $1019 per month amounts to $12,228, not 
accounting for any earned interest.  The medical expenses in 
excess of five percent of the maximum income rate allowable 
would be $325.  Since the appellant's annual Medicare premium 
is $704, the difference of $329 is excluded from the 
appellant's annual income.  Thus, $12,228 minus $576 in 
educational expenses ($48 monthly), minus $329 in medical 
expenses, roughly amounts to an annual income of $11,323.  
 
The correct calculation of the appellant's countable annual 
income amount, as directed by statute, includes the period 
starting the month following the veteran's death, in this 
case August 2003, and continuing for a total period of one 
year, in this case until August 2004.  Therefore, the 
appellant's countable income exceeded the $6,497 threshold 
for 2003 for meeting the relevant eligibility requirements.  
The appellant has not since submitted a Medical Expense 
Report (VA Form 21-8416) or Improved Pension Eligibility 
Verification Report (VA Form 21-0518-1) demonstrating a 
change in her income or medical expenses.  Thus, the 
appellant is not entitled to death pension benefits. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to service connection for Lyme disease, for 
purposes of accrued benefits, is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.


REMAND

After the RO denied entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 in April 2004, the appellant 
submitted a statement in May 2004 that she disagreed with the 
denial.  The Board thus considers this a valid notice of 
disagreement with the April 2004 rating decision.  The RO 
issued a statement of the case in August 2004, but did not 
address the DIC claim.

Once an appellant has filed a timely notice of disagreement 
with respect to an RO decision, the RO must provide the 
appellant with a statement of the case on the appealed 
issues.  Therefore, the Board must remand the case for 
appropriate action so that the appellant may have the 
opportunity to complete an appeal as to this issue, if she so 
desires. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2006); Manlincon v. West, 12 Vet. App. 238 (1999). 

The appellant also should be provided with the requisite VCAA 
letter outlining the applicable duty to notify and assist 
provisions, including the new requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Issue a statement of the case, 
pursuant to 38 C.F.R. § 19.26 with regard 
to the April 2004 rating decision that 
denied entitlement to DIC.  Advise the 
appellant of the time limit in which she 
may file a substantive appeal. 38 C.F.R. § 
20.302(b) (2006).  Inform the appellant 
that she must file a substantive appeal 
within the appropriate period of time in 
order to perfect her appeal.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


